DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 04/19/2022, in response to the rejection of claims 1-11 from the non-final office action (01/06/2022), by amending claims 1-3, 10, and 12-13 is entered and will be addressed below.
The examiner contacts Applicants’ representative on 04/27/2022 to discuss possible examiner’s amendment except for 112(b) issues. Because the complexity of the 112(b), Applicants want an office correspondence to clearly spell out the issue and let Applicants to have time to consider the issue carefully.
Election/Restrictions
Claims 12-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
The “wherein the wall surface includes a first wall surface  from the first end of the wall surface toward the second surface, a second wall surface  from the second end of the wall surface toward the first surface, and a circumferential connection by which the first wall surface is connected to the second wall surface” of claim 1, the “circumferential connection” can be convex (as shown in Applicants’ Figs.) or it can be concave (not viewable from the first surface direction), or it can be in the same line as the first end and the second end. Furthermore, from the side view, it can be level (parallel to the first surface) or curved. However, because of the amendment, 112(b) arises as discussed below. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “a first surface; a second surface” are planar or generally planar surfaces, yet …

Issue 1.a) The “a wall surface … wherein the wall surface includes a first wall surface  from the first end of the wall surface toward the second surface, a second wall surface  from the second end of the wall surface toward the first surface, and a circumferential connection by which the first wall surface is connected to the second wall surface, wherein the circumferential connection protrudes toward a center of each of the openings” of claim 1, therefore, the “a wall surface” is not a planar surface, not a simple curved surface, and is a very complicated 3-D contour surface with holes punching through the surface.
Note also the “a circumferential connection” is defined by the the first wall surface is connected to the second wall surface.

The “wherein the wall surface defines each of the openings of the deposition mask”, the first wall surface and the second wall surface are available to the openings at the periphery of the matrix of openings, the inner openings are not directly connect to the wall surface and the second wall surface. 

Consequently, “the circumferential connection protrudes toward a center of each of the openings”, as 1) the circumferential connection is defined by the the first wall surface is connected to the second wall surface, 2) the first wall surface and the second wall surface are available to the openings at the periphery of the matrix of openings, the inner openings at the matrix of openings do not have “the circumferential connection” defined by 1), therefore, there is an antecedent issue. 

This portion of claim 1 will be examined inclusive ”a protruding connection”.

The examiner suggests to define openings based on inner openings of the matrix and the periphery openings of the matrix. Of course, Applicants are welcomed to use their own approach to redefine the openings.

Issue 1.b) “wherein heights of the pair of the first wall surface sections are lower than heights of the pair of the second wall surface sections“ at the last two lines of claim 1 (also referring to the previous four lines), it is not clearly this is that “all heights of the pair of the first wall surface sections are lower than all heights of the pair of the second wall surface sections”, or  “some heights of the pair of the first wall surface sections are lower than some heights of the pair of the second wall surface sections”? 

Applicants’ Specification describes “the height H1 which is lower than the height H2” ([0200]), it appears the H1 of the pair of the first wall surface sections is the same and the H2 of the pair of the second wall surface sections, (H1, and the connection 41 is at the same level for the first wall surface sections, see Fig. 9, H2, and the connection 41 is at the same level for the second wall surface sections, see Fig. 10). Therefore, it is not clear “heights of the pair of the first wall surface sections” is a single height, or two heights at the same level (effectively one height), or the connection 41 itself is a curved surface. If it is the last, Applicants please point out the support in the Specification. When it is a curved surface, the “all heights compared to all height” vs. “some heights compared to some heights” comparison needs to be clarified. 

H1 is a same single height and H2 is a same single height, it also unclear what happen at the corner region of the openings (See Fig. 8). Is there a stepwise drop of connections 41 between the first wall surface sections to the second wall surface sections? (In other words, a curved connection 41 for each of the first wall surface sections to the second wall surface sections is necessary for a smooth transition in the corner region of each openings).

This portion of claim 1 will be examined inclusive all of the above interpretations.

Because the complexity of the “a wall surface”, the examiner provides only two examples of possible issues. Other issues may also present in the current claim 1.

The examiner suggests Applicants to include height as being the same height for each of the first wall surface sections and the second wall surface sections if appropriate. Also provide some description of at the corner regions to avoid potential enablement issue.

Dependent claims 2-11 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

The “wherein the heights of the pair of the first wall surface sections are 1 μm or more lower than the heights of the pair of the second wall surface sections” of claim 2 and “wherein the heights of the pair of the first wall surface sections and the height of the pair of the second wall surface sections are 5 μm or less” of claim 10 have the similar issue to issue 1.b).

The “wherein when the openings are viewed from the first surface side along the normal direction of the first surface, a first interval is greater than a second interval, 
wherein the first interval is an interval between the first ends of two of the openings which are adjacent to each other in a direction orthogonal to the first direction, and 
Page 3 of 12wherein the second interval is an interval between the first ends of two of the openings which are adjacent to each other in a direction orthogonal to the second direction” of claim 3 is not clear because “the first ends” is not a single point, “between the first ends of two of the openings” is not defined as center to center distance or edge to edge distance, as the mask openings are not square or circular (therefore, the ends may not be straight), this definition is important. Furthermore, when viewed from the first surface side, each opening have two contours, one from the first end 32 and one from the connection 14. Therefore, even edge to edge interval is concerned, there are different interpretation of the “first interval” and “second interval”. Refers also the “a wall surface having a first end located on the first surface and a second end located on the second surface, wherein the wall surface defines each of the openings of the deposition mask” earlier in claim 1, which suggests “openings” is a three-dimensional object, not a two dimensional object on the first surface.

Applicants’ Fig. 8 shows the intervals are defined between the first end of the two adjacent openings. 

Claim 3 will be examined inclusive all of the above interpretations.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishi (US 20190144989, Applicants submitted IDS, hereafter ‘989).
‘989 teaches all limitations of:
Claim 1: A vapor deposition metal mask includes a mask region including a plurality of mask holes (abstract, the claimed “A deposition mask including openings, comprising”):
 As shown in FIG. 4, the mask region 32M includes an obverse surface 32F and a reverse surface 32R that is reverse from the obverse surface 32F ([0054], the claimed “a first surface, a second surface that is located opposite to the first surface”); 
As shown in illustration 1 below, the claimed “and 
a wall surface having a first end that is an end located on the first surface and a second end that is an end located on the second surface, 
wherein the wall surface defines each of the openings of the deposition mask, 
wherein the wall surface includes a first wall surface extending from the first end of the wall surface toward the second surface, a second wall surface extending from the second end of the wall surface toward the first surface, and a circumferential connection by which the first wall surface is connected to the second wall surface,
 wherein the circumferential connection protrudes toward a center of each of the openings”;

    PNG
    media_image1.png
    533
    860
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st wall surface
& 1st wall 
surface section)][AltContent: arrow][AltContent: textbox (2nd wall 
surface)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (connection)]














As shown in illustration 2 below, the claimed “wherein, when each of the openings is viewed from the first surface side along a normal direction of the first surface, a first end of each of the openings includes a pair of first portions located on the first surface that extend in a first direction and have a first dimension, and a pair of second portions located on the first surface that extend in a second Page 2 of 12direction intersecting the first direction, and wherein the second dimension is shorter than the first dimension”,


    PNG
    media_image3.png
    540
    705
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st 
portion)][AltContent: textbox (2nd Portion
Being shorter)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Larger 
interval)][AltContent: arrow][AltContent: textbox (smaller 
interval)]











Illustration 1 above also showed the claimed “wherein the first wall surface includes a pair of first wall surface sections that extend from the first portions of the openings toward the circumferential connection”, 
Figs. 5-6 and 8 show the mask hole are inclined while keeping the hourglass shape, the neck portion of the hourglass is inclined too, resulting in the claimed “and a pair of second wall surface sections that extend from the second portions of the openings toward the circumferential connection, and 
wherein heights of the pair of the first wall surface sections are lower than heights of the pair of the second wall surface sections” (as “some heights of the pair of the first wall surface sections are lower than some heights of the pair of the second wall surface sections“, as the the neck of the inner wall portion of the hole is gradually decreasing from one side to another, in case Applicants argue the “heights” has to be at certain locations, it would be obvious to choose certain locations).
		

	Claim 2: The width of the connection portion of each mask hole in the defining direction in which the end regions are defined was set to 40 μm, and the width in the direction orthogonal to the defining direction was set to 50 μm ([0131], 2nd sentence, the claimed “wherein the second dimension is 2 μm or more shorter than the first dimension”), 
	Table I shows some first and second step height, as the hourglass is inclined, there are various height difference that fit the claimed “wherein the heights of the pair of the first wall surface sections are 1 μm or more lower than the heights of the pair of the second wall surface sections”.
Claim 3: illustration 2 above also shows the claimed “wherein when the openings are viewed from the first surface side along the normal direction of the first surface, a first interval is greater than a second interval, wherein the first interval is an interval between the first ends of two of the openings which are adjacent to each other in a direction orthogonal to the first direction, and Page 3 of 12wherein the second interval is an interval between the first ends of two of the openings which are adjacent to each other in a direction orthogonal to the second direction”.
	Claim 10: Table I shows some first and second step height, as the hourglass is inclined, the second wall surface height is in between these step heights (the claimed “wherein the heights of the pair of the first wall surface sections and the height of the pair of the second wall surface sections are 5 μm or less”).
	Claim 11: A metal mask substrate made of invar and having a thickness of 30 μm was prepared ([0131], the claimed “wherein the thickness of the deposition mask is 30 μm or less”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘989, as being applied to claim 3 rejection above, in view of Chan et al. (US 20150041793, hereafter ‘793).
‘989 is silent on the intervals/spacings of the openings 32H2 on the mask. ‘989 does not teach the limitations of:
	Claim 4: wherein a difference between the first interval and the second interval is 2 μm or more.
Claim 5: wherein a difference between the first interval and the second interval is 5 μm or more.
	Claim 6: wherein a difference between the first interval and the second interval is 100 μm or less.

‘793 is analogous art in the field of A method of making a patterned OLED layer or layers. The method uses a shadow mask having, for example, a free-standing silicon nitride membrane to pattern color emitter material with a feature size of less than 10 microns. The methods can be used, for example, in the manufacture of OLED microdisplays (abstract, same as OLED of ‘989, [0093]), The setup can be brought into a deposition system to evaporate material ([0012], 2nd sentence). ’793 teaches that FIG. 2 is a light microscope image of an example of the free standing membrane ([0016], i.e. mask), Fig. 2 shows the interval in the X and Y dimension is about the same as the opening dimension and which is 14 μm and 6 μm respectively, with a difference of 8 μm.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the arrangement of the openings in Fig. 2 of ‘793 as the arrangement of the openings 32H2 of ‘989, for its suitability for OLED patterning with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘989, as being applied to claim 1 rejection above, in view of IKENAGA (US 20170141315, hereafter ‘315).
‘989 does not teach the limitations of:
	Claim 7: wherein a first height and a second height are smaller than a thickness of the deposition mask, 
wherein the first height is the height of the wall surface on a cross-section orthogonal to the first direction including a center part of the first portion, and 
wherein the second height is the height of the wall surface on a cross-section orthogonal to the second direction including a center part of the second portion.
	Claim 8: wherein a difference between the first height and the second height is 0.3 times or more the thickness of the deposition mask.
	Claim 9: wherein a difference between the first height and the second height is 0.7 times or less the thickness of the deposition mask.

‘315 is analogous art in the field of METAL PLATE, METHOD OF MANUFACTURING METAL PLATE, AND METHOD OF MANUFACTURING MASK BY USING METAL PLATE (title), forming pixels of an organic EL display device is a method which uses a deposition mask including through-holes that are arranged in a desired pattern, and forms pixels in the desired pattern ([0005]). Figs. 4 to 8B show various “first height” and “second height” option along the IV-IV and V-V direction of Fig. 3. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the cross section of make holes of ‘315 as the mask openings of ‘989, for its suitability for OLED patterning with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112 rejection, see the middle of page 9, Applicants’ amendment introduces more complex issue with clarity.
In regarding to art rejection, Applicants argue that Nishi ‘989 does not teach the relationship of H1 and H2. However, as discussed in the 112(b) rejection above, the current claim 1 is not clear as what heights were being compared. Therefore, the claims are rejected based on BRI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120060756 is cited for different tilting degree of wall in the opening of mask (Figs. 6A-C).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716